EX-99.1 For Additional Information, please contact J.P. Morgan Chase Commercial Mortgage Securities Trust Customer Service - CTSLink 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Securities Administration Services 2013-LC11 Payment Date: 6/16/17 8480 Stagecoach Circle Record Date: 5/31/17 Frederick, MD 21701-4747 Determination Date: 6/12/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 11 NOI Detail 12 - 13 Principal Prepayment Detail 14 Historical Detail 15 Delinquency Loan Detail 16 Specially Serviced Loan Detail 17 - 18 Advance Summary 19 Modified Loan Detail 20 Historical Liquidated Loan Detail 21 Historical Bond/Collateral Loss Reconciliation Detail 22 Interest Shortfall Reconciliation Detail 23 - 24 Depositor Master Servicer Special Servicer Senior Trust Advisor J.P. Morgan Chase Commercial Mortgage Midland Loan Services C-III Asset Management LLC Pentalpha Surveillance LLC Securities Corp. A Division of PNC Bank, N.A. 5221 N. O'Connor Blvd., PO Box 4839 383 Madison Avenue 10851 Mastin Street, Building 82 Suite 600 Greenwich, CT 06831 New York, NY 10179 Overland Park, KS 66210 Irving, TX 75039 Contact: Brian Baker Contact: Heather Wagner Contact: junell@c3cp.com Contact: Don Simon Phone Number: (212) 834-3813 Phone Number: (913) 253-9570 Phone Number (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 24 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 46639YAL1 0.766400% 61,803,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-2 46639YAM9 1.854900% 79,253,000.00 11,719,093.83 1,519,990.71 18,114.79 0.00 0.00 1,538,105.50 10,199,103.12 33.31% A-3 46639YAN7 2.591700% 23,000,000.00 23,000,000.00 0.00 49,674.25 0.00 0.00 49,674.25 23,000,000.00 33.31% A-4 46639YAP2 2.694200% 250,000,000.00 250,000,000.00 0.00 561,291.67 0.00 0.00 561,291.67 250,000,000.00 33.31% A-5 46639YAQ0 2.959900% 389,304,000.00 389,304,000.00 0.00 960,250.76 0.00 0.00 960,250.76 389,304,000.00 33.31% A-SB 46639YAR8 2.553900% 117,844,000.00 117,844,000.00 0.00 250,801.49 0.00 0.00 250,801.49 117,844,000.00 33.31% A-S 46639YAU1 3.216000% 106,926,000.00 106,926,000.00 0.00 286,561.68 0.00 0.00 286,561.68 106,926,000.00 24.29% B 46639YAV9 3.498600% 92,120,000.00 92,120,000.00 0.00 268,575.86 0.00 0.00 268,575.86 92,120,000.00 16.52% C 46639YAW7 3.958200% 47,705,000.00 47,705,000.00 0.00 157,354.94 0.00 0.00 157,354.94 47,705,000.00 12.49% D 46639YAX5 4.401976% 52,640,000.00 52,640,000.00 0.00 193,099.99 0.00 0.00 193,099.99 52,640,000.00 8.05% E 46639YAC1 3.250000% 24,676,000.00 24,676,000.00 0.00 66,830.83 0.00 0.00 66,830.83 24,676,000.00 5.97% F 46639YAE7 3.250000% 24,675,000.00 24,675,000.00 0.00 66,828.13 0.00 0.00 66,828.13 24,675,000.00 3.89% NR 46639YAG2 3.250000% 46,059,830.24 46,059,830.24 0.00 124,765.02 0.00 0.00 124,765.02 46,059,830.24 0.00% AN 46639YAY3 7.625000% 16,984,009.00 16,179,053.26 17,468.27 106,231.21 0.00 0.00 123,699.48 16,161,584.99 0.00% PF 46639YBA4 11.990000% 1,998,199.00 1,907,743.72 1,957.08 19,696.92 0.00 0.00 21,654.00 1,905,786.64 0.00% R 46639YAJ6 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,334,988,038.24 1,204,755,721.05 1,539,416.06 3,130,077.54 0.00 0.00 4,669,493.60 1,203,216,304.99 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 46639YAS6 1.562575% 1,028,130,000.00 898,793,093.82 1,170,359.71 0.00 1,170,359.71 897,273,103.12 X-B 46639YAT4 0.746571% 139,825,000.00 139,825,000.00 86,991.06 0.00 86,991.06 139,825,000.00 X-C 46639YAA5 1.151976% 95,410,830.24 95,410,830.24 91,592.45 0.00 91,592.45 95,410,830.24 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 24 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 46639YAL1 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-2 46639YAM9 147.86940343 19.17896748 0.22856914 0.00000000 0.00000000 128.69043595 A-3 46639YAN7 1,000.00000000 0.00000000 2.15975000 0.00000000 0.00000000 1,000.00000000 A-4 46639YAP2 1,000.00000000 0.00000000 2.24516668 0.00000000 0.00000000 1,000.00000000 A-5 46639YAQ0 1,000.00000000 0.00000000 2.46658334 0.00000000 0.00000000 1,000.00000000 A-SB 46639YAR8 1,000.00000000 0.00000000 2.12824997 0.00000000 0.00000000 1,000.00000000 A-S 46639YAU1 1,000.00000000 0.00000000 2.68000000 0.00000000 0.00000000 1,000.00000000 B 46639YAV9 1,000.00000000 0.00000000 2.91550000 0.00000000 0.00000000 1,000.00000000 C 46639YAW7 1,000.00000000 0.00000000 3.29849995 0.00000000 0.00000000 1,000.00000000 D 46639YAX5 1,000.00000000 0.00000000 3.66831288 0.00000000 0.00000000 1,000.00000000 E 46639YAC1 1,000.00000000 0.00000000 2.70833320 0.00000000 0.00000000 1,000.00000000 F 46639YAE7 1,000.00000000 0.00000000 2.70833354 0.00000000 0.00000000 1,000.00000000 NR 46639YAG2 1,000.00000000 0.00000000 2.70875987 0.00000000 0.00000000 1,000.00000000 AN 46639YAY3 952.60508046 1.02851276 6.25477824 0.00000000 0.00000000 951.57656770 PF 46639YBA4 954.73159580 0.97942197 9.85733653 0.00000000 0.00000000 953.75217383 R 46639YAJ6 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 46639YAS6 874.20179726 1.13833825 0.00000000 872.72339405 X-B 46639YAT4 1,000.00000000 0.62214239 0.00000000 1,000.00000000 X-C 46639YAA5 1,000.00000000 0.95997959 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 24 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 1,204,755,721.05 1,204,755,721.05 1,539,416.07 0.00 0.00 0.00 1,203,216,304.99 1,203,216,304.99 1,539,416.07 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-2 05/01/2017 - 05/30/2017 30 18,114.79 0.00 18,114.79 0.00 0.00 0.00 18,114.79 0.00 A-3 05/01/2017 - 05/30/2017 30 49,674.25 0.00 49,674.25 0.00 0.00 0.00 49,674.25 0.00 A-4 05/01/2017 - 05/30/2017 30 561,291.67 0.00 561,291.67 0.00 0.00 0.00 561,291.67 0.00 A-5 05/01/2017 - 05/30/2017 30 960,250.76 0.00 960,250.76 0.00 0.00 0.00 960,250.76 0.00 A-SB 05/01/2017 - 05/30/2017 30 250,801.49 0.00 250,801.49 0.00 0.00 0.00 250,801.49 0.00 X-A 05/01/2017 - 05/30/2017 30 1,170,359.71 0.00 1,170,359.71 0.00 0.00 0.00 1,170,359.71 0.00 X-B 05/01/2017 - 05/30/2017 30 86,991.06 0.00 86,991.06 0.00 0.00 0.00 86,991.06 0.00 X-C 05/01/2017 - 05/30/2017 30 91,592.45 0.00 91,592.45 0.00 0.00 0.00 91,592.45 0.00 A-S 05/01/2017 - 05/30/2017 30 286,561.68 0.00 286,561.68 0.00 0.00 0.00 286,561.68 0.00 B 05/01/2017 - 05/30/2017 30 268,575.86 0.00 268,575.86 0.00 0.00 0.00 268,575.86 0.00 C 05/01/2017 - 05/30/2017 30 157,354.94 0.00 157,354.94 0.00 0.00 0.00 157,354.94 0.00 D 05/01/2017 - 05/30/2017 30 193,099.99 0.00 193,099.99 0.00 0.00 0.00 193,099.99 0.00 E 05/01/2017 - 05/30/2017 30 66,830.83 0.00 66,830.83 0.00 0.00 0.00 66,830.83 0.00 F 05/01/2017 - 05/30/2017 30 66,828.13 0.00 66,828.13 0.00 0.00 0.00 66,828.13 0.00 NR 05/01/2017 - 05/30/2017 30 124,745.37 0.00 124,745.37 19.65 0.00 0.00 124,765.02 3,977.60 AN 05/01/2017 - 05/31/2017 31 106,231.21 0.00 106,231.21 0.00 0.00 0.00 106,231.21 0.00 PF 05/01/2017 - 05/31/2017 31 19,696.92 0.00 19,696.92 0.00 0.00 0.00 19,696.92 0.00 Totals 4,479,001.11 0.00 4,479,001.11 19.65 0.00 0.00 4,479,020.76 3,977.60 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 24 Other Required Information Available Distribution Amount (1) 6,018,436.82 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Master Servicing Fee Summary Number Group Reduction ASER Reduction Amount Amount Effected Current Period Accrued Master Servicing Fees 9,545.59 Less Delinquent Master Servicing Fees 0.00 Less Reductions to Master Servicing Fees 0.00 Total Plus Master Servicing Fees for Delinquent Payments Received 0.00 Plus Adjustments for Prior Master Servicing Calculation 0.00 Total Master Servicing Fees Collected 9,545.59 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 24 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 4,494,184.74 Master Servicing Fee - Midland Loan Services 9,545.59 Interest reductions due to Nonrecoverability Determinations 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 3,942.23 Interest Adjustments 0.00 Senior Trust Advisor Fee - Pentalpha Surveillance LLC 1,677.15 Deferred Interest 0.00 Insurer Fee 0.00 ARD Interest 0.00 Total Fees 15,164.97 Net Prepayment Interest Shortfall 0.00 Net Prepayment Interest Excess 0.00 Additional Trust Fund Expenses: Extension Interest 0.00 Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances (0.96) ASER Amount 0.00 Total Interest Collected 4,494,184.74 Special Servicing Fee 0.00 Principal: Rating Agency Expenses 0.00 Scheduled Principal 1,539,416.07 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Total Additional Trust Fund Expenses (0.96) Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 1,539,416.07 Payments to Certificateholders & Others: Other: Interest Distribution 4,479,020.76 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 1,539,416.06 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 6,018,436.82 Total Funds Collected 6,033,600.81 Total Funds Distributed 6,033,600.83 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 24 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of Agg WAM WAC Weighted State # of Scheduled % of Agg WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) $9,999,999 or less 26 155,094,092.99 12.89 67 4.6169 2.038339 Alabama 1 6,010,510.26 0.50 69 4.1480 1.330000 Arizona 1 14,750,000.00 1.23 69 4.1015 3.260000 $10,000,000 to $19,999,999 7 97,399,179.31 8.09 62 4.3141 2.127247 California 4 56,565,833.70 4.70 31 5.0806 2.479362 $20,000,000 to $29,999,999 5 114,334,260.66 9.50 51 4.6609 2.573717 Colorado 2 157,849,185.40 13.12 71 4.1394 1.599896 $30,000,000 to $49,999,999 6 247,984,241.69 20.61 70 4.1443 1.966918 Connecticut 1 8,089,767.27 0.67 69 4.2980 2.370000 $50,000,000 to $69,999,999 2 116,930,411.62 9.72 40 5.4668 1.101759 Florida 2 15,334,830.91 1.27 69 5.4449 1.654810 Illinois 1 25,168,590.92 2.09 70 5.2760 2.190000 $70,000,000 to $99,999,999 3 241,633,155.52 20.08 69 4.0093 1.631275 Indiana 7 30,978,230.47 2.57 69 4.1110 2.512969 $100,000,000 or greater 2 229,840,963.20 19.10 70 3.9481 1.921938 Kansas 1 6,525,935.82 0.54 69 4.4670 2.430000 Louisiana 1 86,395,468.54 7.18 69 3.8750 1.730000 Totals 51 1,203,216,304.99 100.00 64 4.3320 1.886689 Maryland 3 62,312,505.27 5.18 68 4.2286 1.618284 Massachusetts 2 83,925,250.62 6.98 71 4.0023 1.724029 Michigan 7 104,911,033.49 8.72 62 4.3121 1.308944 Minnesota 4 17,434,888.05 1.45 51 4.4322 1.559383 New Jersey 1 21,296,227.98 1.77 69 3.9380 1.140000 New York 5 99,333,404.30 8.26 34 5.2531 1.729248 Ohio 6 27,258,967.65 2.27 70 4.7336 2.148633 Oklahoma 1 13,800,000.00 1.15 70 4.3625 3.250000 Pennsylvania 5 21,948,362.26 1.82 69 4.1279 2.662900 Tennessee 1 39,490,003.93 3.28 70 3.9960 2.190000 Texas 6 157,625,868.53 13.10 70 3.9062 2.098339 Virginia 18 139,884,339.72 11.63 70 4.4794 2.030417 Washington 1 6,327,100.85 0.53 69 4.5990 1.450000 See footnotes on last page of this section. Totals 81 1,203,216,304.99 100.00 64 4.3320 1.886689 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled Agg. % of WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) 1.30 or less 6 133,645,136.18 11.11 38 5.2034 0.612443 Industrial 3 39,667,329.76 3.30 70 4.9463 2.244482 1.31 to 1.40 6 84,635,058.53 7.03 66 4.5960 1.343585 Lodging 8 119,539,597.70 9.94 29 6.0296 0.977915 1.41 to 1.50 3 96,009,239.61 7.98 68 4.2706 1.433588 Mixed Use 3 43,406,645.54 3.61 69 4.3521 1.308914 1.51 to 1.60 5 182,269,936.61 15.15 70 4.2023 1.591770 Mobile Home Park 21 95,559,703.05 7.94 66 4.1925 2.384959 1.61 to 1.75 5 182,759,045.05 15.19 70 3.9594 1.721097 Multi-Family 25 208,208,508.78 17.30 69 4.2975 1.637328 1.76 to 2.00 6 35,987,129.82 2.99 69 4.8133 1.867742 Office 11 329,325,545.44 27.37 68 4.1803 2.043105 2.01 to 2.25 6 268,562,345.00 22.32 65 4.3331 2.181989 Retail 10 367,508,975.67 30.54 68 3.9030 2.083456 2.26 or greater 14 219,348,414.19 18.23 66 4.0640 3.095531 Totals 81 1,203,216,304.99 100.00 64 4.3320 1.886689 Totals 51 1,203,216,304.99 100.00 64 4.3320 1.886689 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. 4.00000% or less 10 471,558,487.29 39.19 68 3.8340 2.202640 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.00001% to 4.30000% 13 360,770,646.65 29.98 69 4.1898 1.806392 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.30001% to 4.55000% 11 80,475,728.05 6.69 69 4.3666 2.082797 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 4.55001% to 4.75000% 5 121,114,657.80 10.07 70 4.6644 1.762744 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 4.75001% to 4.95000% 2 13,409,204.55 1.11 48 4.8493 1.636046 49 months or greater 51 1,203,216,304.99 100.00 64 4.3320 1.886689 4.95001% to 5.15000% 4 30,500,852.28 2.53 47 5.0527 0.954532 5.15001% to 5.35000% 1 25,168,590.92 2.09 70 5.2760 2.190000 Totals 51 1,203,216,304.99 100.00 64 4.3320 1.886689 5.35001% or greater 5 100,218,137.45 8.33 21 6.2320 0.922464 Totals 51 1,203,216,304.99 100.00 64 4.3320 1.886689 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Remaining Stated Term (Fully Amortizing Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Remaining Stated # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Term Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. 60 months or less 5 121,340,828.22 10.08 14 5.7071 1.206636 60 months or less 0 0.00 0.00 0 0.0000 0.000000 61 months to 84 months 45 1,056,706,885.85 87.82 70 4.1516 1.957554 61 months to 84 months 0 0.00 0.00 0 0.0000 0.000000 85 months or greater 0 0.00 0.00 0 0.0000 0.000000 85 months or greater 1 25,168,590.92 2.09 70 5.2760 2.190000 Totals 50 1,178,047,714.07 97.91 64 4.3118 1.880209 Totals 1 25,168,590.92 2.09 70 5.2760 2.190000 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM WAC Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. Interest Only 20 790,794,855.70 65.72 69 4.0303 2.089850 Underwriter's Information 3 173,628,855.79 14.43 69 4.2382 1.450207 330 months or less 30 387,252,858.37 32.18 54 4.8868 1.452108 12 months or less 47 1,024,928,600.69 85.18 63 4.3462 1.962207 331 months or greater 0 0.00 0.00 0 0.0000 0.000000 13 months to 24 months 1 4,658,848.51 0.39 69 4.7050 1.540000 Totals 50 1,178,047,714.07 97.91 64 4.3118 1.880209 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 51 1,203,216,304.99 100.00 64 4.3320 1.886689 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-off Date Balance of the related mortgage loan as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (4) All stratification tables include the Pooled and Non-Pooled Component balances. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 24 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30304909 1 RT Grand Prairie TX 370,732.67 178,895.54 3.660% N/A 4/1/23 N 117,630,673.30 117,451,777.80 6/1/17 30304910 2 OF Denver CO 411,783.59 150,938.97 4.249% N/A 5/1/23 N 112,540,124.40 112,389,185.40 6/1/17 30304911 3 RT Monroe LA 288,733.61 134,479.77 3.875% N/A 3/1/23 N 86,529,948.31 86,395,468.54 6/1/17 30304912 4 MF East Lansing MI 293,456.35 120,671.76 4.169% N/A 2/1/23 N 81,743,349.70 81,622,677.94 6/1/17 30304914 06A-2 RT Dedham MA 253,287.40 104,341.82 3.990% N/A 5/1/23 N 73,719,350.86 73,615,009.04 6/1/17 30304915 7 OF Herndon VA 231,253.49 77,230.22 4.625% N/A 4/1/23 N 58,065,392.09 57,988,161.87 6/1/17 30304916 8 MH Various Various 174,101.83 84,575.28 4.065% N/A 3/1/23 N 49,737,459.22 49,652,883.94 6/1/17 30304917 9 MF Richmond VA 189,508.06 69,766.46 4.721% N/A 4/6/23 N 46,615,944.31 46,546,177.85 6/6/17 30304918 10 OF Westminster CO 151,417.16 0.00 3.868% N/A 4/1/23 N 45,460,000.00 45,460,000.00 6/1/17 30304919 11 LO New York NY 319,853.27 63,707.81 6.295% N/A 4/1/18 N 59,005,957.56 58,942,249.75 6/1/17 30304920 12 MF Memphis TN 136,067.13 52,898.47 3.996% N/A 4/1/23 N 39,542,902.40 39,490,003.93 6/1/17 30304921 13 OF Tysons Corner VA 119,401.99 0.00 3.922% N/A 4/1/23 N 35,350,000.00 35,350,000.00 6/1/17 30304922 14 MU Lanham MD 115,443.86 51,835.61 4.251% N/A 3/6/23 N 31,537,011.58 31,485,175.97 6/6/17 30304923 15 IN Romeoville IL 114,500.12 33,811.59 5.276% 4/6/23 4/6/43 N 25,202,402.51 25,168,590.92 6/6/17 30304924 16 RT Clifton NJ 72,342.56 37,116.29 3.938% N/A 3/6/23 N 21,333,344.27 21,296,227.98 6/6/17 30304925 17 RT Calabasas CA 77,578.36 0.00 3.917% N/A 4/1/20 N 23,000,000.00 23,000,000.00 6/1/17 30304926 18 OF New York NY 66,362.39 0.00 3.503% N/A 4/1/23 N 22,000,000.00 22,000,000.00 6/1/17 30304927 19 LO Redondo Beach CA 128,511.35 23,484.99 6.519% N/A 4/6/18 N 22,892,926.75 22,869,441.76 6/6/17 30304928 20 MF Huntsville TX 60,118.50 23,108.71 4.309% N/A 3/6/23 N 16,202,142.59 16,179,033.88 6/6/17 30304929 21 MH Laurel MD 58,488.32 0.00 4.224% N/A 2/6/23 N 16,080,000.00 16,080,000.00 6/6/17 30304930 22 OF Rockville MD 53,248.01 24,864.05 4.186% N/A 1/6/23 N 14,772,193.35 14,747,329.30 6/6/17 30304931 23 RT Tucson AZ 52,094.75 0.00 4.101% N/A 3/1/23 N 14,750,000.00 14,750,000.00 6/1/17 30304932 24 RT Oklahoma City OK 51,841.04 0.00 4.362% 4/1/23 12/1/25 N 13,800,000.00 13,800,000.00 6/1/17 30304933 25 OF Southfield MI 49,973.86 16,512.43 5.025% 2/6/18 2/6/38 N 11,549,086.98 11,532,574.55 6/6/17 30304934 26 OF Braintree MA 36,370.16 15,224.85 4.090% N/A 5/1/23 N 10,325,466.43 10,310,241.58 6/1/17 30304935 27 MH Massillon OH 24,791.25 10,743.36 4.336% N/A 3/6/23 N 6,639,722.68 6,628,979.32 6/6/17 30304936 28 MH Columbus IN 11,275.89 7,034.03 4.336% N/A 3/6/23 N 3,019,968.74 3,012,934.71 6/6/17 30304937 29 LO Venice FL 43,437.90 10,775.31 5.740% N/A 3/6/23 N 8,788,154.76 8,777,379.45 6/6/17 30304938 30 MH Little Canada MN 30,563.80 14,081.43 4.218% N/A 1/6/23 N 8,414,756.41 8,400,674.98 6/6/17 30304939 31 LO Corpus Christi TX 35,091.65 12,329.72 4.837% N/A 4/6/23 N 8,424,972.11 8,412,642.39 6/6/17 30304940 32 IN Tolland CT 30,010.95 18,987.69 4.298% 3/1/23 7/1/27 N 8,108,754.96 8,089,767.27 6/1/17 30304941 33 RT Northfield OH 35,041.20 11,346.46 5.042% N/A 4/6/23 N 8,070,807.28 8,059,460.82 6/6/17 30304942 34 OF New York NY 22,623.54 0.00 3.503% N/A 4/1/23 N 7,500,000.00 7,500,000.00 6/1/17 30304943 35 MF Kansas City KS 25,182.84 20,870.63 4.467% N/A 3/6/23 N 6,546,806.45 6,525,935.82 6/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 24 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30304944 36 LO St. Augustine FL 28,575.49 13,725.00 5.050% N/A 4/6/23 N 6,571,176.46 6,557,451.46 6/6/17 30304945 37 MF Galveston TX 24,644.08 15,944.04 4.457% N/A 3/6/23 N 6,421,120.96 6,405,176.92 6/6/17 30304946 38 IN Brooklyn NY 24,708.19 10,130.21 4.470% N/A 3/6/23 N 6,419,101.78 6,408,971.57 6/6/17 30304947 39 MU Snoqualmie WA 25,095.55 9,760.20 4.599% N/A 3/6/23 N 6,336,861.05 6,327,100.85 6/6/17 30304948 40 LO Port Clinton OH 28,587.32 11,863.66 5.480% N/A 4/1/23 N 6,058,061.33 6,046,197.67 6/1/17 30304949 41 OF Santa Monica CA 22,678.00 9,698.91 4.355% N/A 4/1/23 N 6,047,241.39 6,037,542.48 6/1/17 30304950 42 OF Mobile AL 21,504.89 10,084.26 4.148% N/A 3/1/23 N 6,020,594.52 6,010,510.26 6/1/17 30304951 43 MF Melvindale MI 21,690.57 13,558.95 4.350% N/A 2/6/23 N 5,790,586.45 5,777,027.50 6/6/17 30304952 44 MF Erie PA 21,044.81 9,174.59 4.309% N/A 4/6/23 N 5,671,649.53 5,662,474.94 6/6/17 30304953 45 MU Houston TX 22,396.28 8,513.17 4.642% N/A 4/6/23 N 5,602,881.89 5,594,368.72 6/6/17 30304954 46 MH Various MN 20,998.67 10,738.58 4.870% N/A 4/6/18 N 5,007,300.74 4,996,562.16 6/6/17 30304955 47 LO Port Huron MI 19,359.42 14,054.09 5.150% N/A 4/6/23 N 4,365,419.54 4,351,365.45 6/6/17 30304956 48 RT Fresno CA 18,903.99 7,042.93 4.705% N/A 3/6/23 N 4,665,891.44 4,658,848.51 6/6/17 30304957 49 RT New York NY 16,192.84 5,786.68 4.190% N/A 3/6/23 N 4,487,969.66 4,482,182.98 6/6/17 30304958 50 MH Cottage Grove MN 15,100.12 6,543.69 4.336% N/A 3/6/23 N 4,044,194.60 4,037,650.91 6/6/17 30304959 51 LO Katy TX 18,042.26 6,698.34 5.837% N/A 3/6/23 N 3,589,567.16 3,582,868.82 6/6/17 30304960 52 MH DeMotte IN 10,173.41 6,465.52 4.286% N/A 3/6/23 N 2,756,482.55 2,750,017.03 6/6/17 Totals 4,494,184.74 1,539,416.07 1,204,755,721.05 1,203,216,304.99 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 24 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30304909 1 Retail Grand Prairie TX 117,451,777.80 13,917,063.44 0.00 30304910 2 Office Denver CO 112,389,185.40 10,750,989.04 0.00 30304911 3 Retail Monroe LA 86,395,468.54 9,411,554.56 0.00 30304912 4 Multi-Family East Lansing MI 81,622,677.94 4,952,353.07 0.00 30304914 06A-2 Retail Dedham MA 73,615,009.04 17,995,986.69 0.00 30304915 7 Office Herndon VA 57,988,161.87 8,349,518.68 0.00 30304916 8 Mobile Home Park Various Various 49,652,883.94 8,003,292.33 8,364,887.92 1/1/17 3/31/17 30304917 9 Multi-Family Richmond VA 46,546,177.85 4,530,123.95 0.00 30304918 10 Office Westminster CO 45,460,000.00 5,400,366.04 0.00 30304919 11 Lodging New York NY 58,942,249.75 5,276,617.30 1,432,665.24 1/1/17 3/31/17 30304920 12 Multi-Family Memphis TN 39,490,003.93 3,798,457.88 0.00 30304921 13 Office Tysons Corner VA 35,350,000.00 4,058,937.39 0.00 30304922 14 Mixed Use Lanham MD 31,485,175.97 2,570,902.20 0.00 30304923 15 Industrial Romeoville IL 25,168,590.92 3,925,544.96 0.00 30304924 16 Retail Clifton NJ 21,296,227.98 1,196,597.42 1,714,976.52 1/1/17 3/31/17 30304925 17 Retail Calabasas CA 23,000,000.00 3,134,013.71 0.00 30304926 18 Office New York NY 22,000,000.00 3,198,585.72 0.00 30304927 19 Lodging Redondo Beach CA 22,869,441.76 4,704,202.31 0.00 30304928 20 Multi-Family Huntsville TX 16,179,033.88 1,615,888.65 0.00 30304929 21 Mobile Home Park Laurel MD 16,080,000.00 1,946,428.12 0.00 30304930 22 Office Rockville MD 14,747,329.30 1,389,555.53 0.00 30304931 23 Retail Tucson AZ 14,750,000.00 2,146,968.39 0.00 30304932 24 Retail Oklahoma City OK 13,800,000.00 2,000,352.99 0.00 30304933 25 Office Southfield MI 11,532,574.55 907,225.07 0.00 30304934 26 Office Braintree MA 10,310,241.58 1,238,223.51 0.00 30304935 27 Mobile Home Park Massillon OH 6,628,979.32 858,841.61 0.00 30304936 28 Mobile Home Park Columbus IN 3,012,934.71 427,838.22 0.00 30304937 29 Lodging Venice FL 8,777,379.45 1,377,370.26 0.00 30304938 30 Mobile Home Park Little Canada MN 8,400,674.98 877,525.51 0.00 30304939 31 Lodging Corpus Christi TX 8,412,642.39 1,158,928.47 0.00 30304940 32 Industrial Tolland CT 8,089,767.27 1,429,370.66 0.00 30304941 33 Retail Northfield OH 8,059,460.82 818,687.48 0.00 30304942 34 Office New York NY 7,500,000.00 1,794,570.50 0.00 30304943 35 Multi-Family Kansas City KS 6,525,935.82 1,438,601.45 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 24 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30304944 36 Lodging St. Augustine FL 6,557,451.46 774,124.25 0.00 30304945 37 Multi-Family Galveston TX 6,405,176.92 922,711.86 0.00 30304946 38 Industrial Brooklyn NY 6,408,971.57 979,395.08 0.00 30304947 39 Mixed Use Snoqualmie WA 6,327,100.85 648,193.74 0.00 30304948 40 Lodging Port Clinton OH 6,046,197.67 1,458,955.22 0.00 30304949 41 Office Santa Monica CA 6,037,542.48 533,624.13 472,915.76 1/1/17 3/31/17 30304950 42 Office Mobile AL 6,010,510.26 612,346.72 0.00 30304951 43 Multi-Family Melvindale MI 5,777,027.50 638,291.30 0.00 30304952 44 Multi-Family Erie PA 5,662,474.94 697,751.31 980,121.60 1/1/17 3/31/17 30304953 45 Mixed Use Houston TX 5,594,368.72 878,328.12 0.00 30304954 46 Mobile Home Park Various MN 4,996,562.16 538,475.84 0.00 30304955 47 Lodging Port Huron MI 4,351,365.45 413,593.75 86,390.68 1/1/17 3/31/17 30304956 48 Retail Fresno CA 4,658,848.51 0.00 0.00 30304957 49 Retail New York NY 4,482,182.98 512,877.88 0.00 30304958 50 Mobile Home Park Cottage Grove MN 4,037,650.91 440,282.29 0.00 30304959 51 Lodging Katy TX 3,582,868.82 546,813.54 0.00 30304960 52 Mobile Home Park DeMotte IN 2,750,017.03 400,324.00 0.00 Total 1,203,216,304.99 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 24 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 24 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 6/16/17 0 0 0 0 0 0 0 0 4.332007% 64 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.313461% 5/17/17 0 0 0 0 0 0 0 0 4.332043% 65 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.313497% 4/17/17 0 0 0 0 0 0 0 0 4.332097% 66 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.313551% 3/17/17 0 0 0 0 0 0 0 0 4.332145% 67 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.313600% 2/17/17 0 0 0 0 0 0 0 0 4.332255% 68 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.313710% 1/18/17 0 0 0 0 0 0 0 0 4.332302% 69 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.313758% 12/16/16 0 0 0 0 0 0 0 0 4.332349% 70 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.313804% 11/18/16 0 0 0 0 0 0 0 0 4.332415% 71 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.313871% 10/17/16 0 0 0 0 0 0 0 1 4.332459% 72 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $83,906,328.65 4.313916% 9/16/16 0 0 0 0 0 0 0 0 4.306050% 73 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.287538% 8/17/16 0 0 0 0 0 0 0 0 4.306085% 74 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.287573% 7/15/16 0 0 0 0 0 0 0 0 4.306120% 75 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.287608% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 24 Delinquency Loan Detail Offering # of Paid Through Current Outstanding Status of Resolution Servicing Foreclosure Actual Outstanding Bankruptcy REO Loan Number Document Months P & I P & I Mortgage Strategy Principal Servicing Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date No Delinquent Loans this Period Totals (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 24 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 24 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 24 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 0.00 0.00 0.00 (0.96) Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 24 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 24 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 24 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 24 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 45 5,992,300.55 5,594,368.72 0.00 0.00 0.00 0.00 0.00 0.00 (0.96) 0.00 Totals 5,992,300.55 5,594,368.72 0.00 0.00 0.00 0.00 0.00 0.00 (0.96) 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 24 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer Refunds There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total (0.96) Total Interest Shortfall Allocated to Trust (0.96) Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 24
